        Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHRYN GAY,                                    )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )
                                                )
CHILDREN’S HOSPITAL OF                          )
PHILADELPHIA, ELENI LANTZOUNI,                        Case No. 2:18-cv-02880-NIQA
                                                )
JENNIFER LOUIS-JACQUES, MICHELE                 )
ZUCKER, LEELA JACKSON, KATIE                    )
HOEVELER, MORTIMER PONCZ, AND                   )
ALAN R. COHEN                                   )
                                                )
        Defendants.                             )

DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION IN LIMINE TO
              EXCLUDE TESTIMONY OF JANEÉ JOHNSON

        Defendants Children’s Hospital of Philadelphia, Eleni Lantzouni, Jennifer Louis-Jacques,

Michele Zucker, Leela Jackson, Katie Hoeveler, Mortimer Poncz, and Alan R. Cohen

(“Defendants”), by and through their undersigned counsel, hereby submit the following

memorandum of law in support of their motion in limine to exclude the testimony of Janeé

Johnson.

I.      BACKGROUND

        Plaintiff seeks to present the testimony of Janeé Johnson, a social worker for the

Philadelphia Department of Human Services (referred to herein as “DHS”), in support of

Plaintiff’s only remaining claim, brought pursuant to Section 1983. Ms. Johnson investigated the

report of suspected child abuse/neglect that was made regarding Plaintiff and her now-deceased

daughter, K.     To be clear, Defendants do not dispute that this report of suspected child

abuse/neglect was made, nor do they dispute that the investigation concluded that the report was




122203061_2
        Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 2 of 9




unfounded.    Defendants do dispute, however, that Ms. Johnson’s testimony is in any way

relevant to Plaintiff’s claim against the Defendants.

        The report of suspected abuse is only relevant insofar as it serves as the basis for

Plaintiff’s claim that “CHOP was acting as part of the reporting and enforcement machinery for

DHS… the hospital was a state actor.” [Amended Complaint, ECF 6 at p.9.] However, Ms.

Johnson did not interact or communicate with CHOP either in the course of her investigation or

after its conclusion, which is clear from the declaration that was proffered by Plaintiff in support

of her opposition to Defendants’ Motion for Summary Judgment. [ECF 73 at p.65-69.]

Furthermore, Ms. Johnson has no knowledge about whether her investigation had any impact on

CHOP’s decision-making.       As such, Ms. Johnson’s testimony would not tend to prove or

disprove any ultimate issue of the case and, thus, should not be admitted into evidence.

        In addition to lacking relevance, there are several issues with Ms. Johnson’s proposed

testimony, as follows: 1) Ms. Johnson’s proposed testimony is riddled with inadmissible hearsay,

2) Ms. Johnson is not qualified to testify as the necessity of K’s hospitalization and any attempt

to do so would be inappropriate expert testimony, and 3) the prejudicial impact of Ms. Johnson’s

testimony does not outweigh its nugatory probative value. Accordingly, Defendants respectfully

request that this Honorable Court exclude the testimony of Ms. Johnson.

II.     ARGUMENT

        The Court has inherent authority to manage the cases brought before it. Included within

that authority is the Court’s discretion to exclude evidence in “appropriate cases” upon a

movant’s motion in limine. See Sweitzer v. Oxmaster, Inc., No. 09-5606, 2011 WL 721907, at

*1 (E.D. Pa. Mar. 2, 2011) (citing Luce v. U.S., 469 U.S. 38, 41 n.4 (1984)). Indeed, “the Court

may decide such motions to ensure the [fact finder] is not exposed to unfairly prejudicial,

confusing, or irrelevant evidence, even if doing so may limit a party’s defenses.” U.S. v.

                                                 2
122203061_2
        Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 3 of 9




Romano, 849 F.2d 812, 815 (3d Cir. 1988). More practically, the purpose of a motion in limine

is to “narrow the evidentiary issues for trial and to eliminate unnecessary trial interruptions.”

Bradley v. Pittsburg Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990).

               A.      The Expected Testimony is Not Relevant

        Rule 401 of the Federal Rules of Evidence provides that “[e]vidence is relevant if: (a) it

has any tendency to make a fact more or less probably than it would be without the evidence; and

(b) the fact is of consequence in determining the action.” Rule 402 of the Federal Rules of

Evidence provides: “Evidence which is not relevant is not admissible.” Whether evidence is

irrelevant is a question of law determined by reference to the underlying substantive legal

doctrine. See Dewyer v. Temple Univ., 89 Fed. Appx. 811, 815 (3d Cir. 2004) (“Determinations

of relevancy and the exclusion of evidence are generally committed to the broad discretion of the

District Court.”); accord 2 JACK B. WEINSTEIN & MARGARET A. BERGER,

WEINSTEIN’S FEDERAL EVIDENCE §401.04[3][b] (Joseph M. McLaughlin ed., 2d ed.

2010) (“Whether a fact is of consequence is determined not only by the rules of evidence but

also by substantive law as well.”).

        The central issue in this matter is whether CHOP was acting as part of the “enforcement

machinery for DHS[,]” thus rendering CHOP a state actor for purposes of Section 1983.

[Amended Complaint, ECF 6 at p.9.] Ms. Johnson’s proffered testimony, as stated in her

declaration, has nothing to do with this issue and instead consists largely of a discussion of the

jurisdictional issues she encountered in the course of her investigation due to a competing report

that was filed in Montgomery County. Ms. Johnson also purports to testify about the outcome of

her investigation, which Defendants do not dispute. Confusingly, Ms. Johnson admits that she

was on vacation during K’s hospitalization at CHOP, but somehow offers testimony disputing

conversations for which she was not present. Ms. Johnson’s testimony does not tend to prove or

                                                3
122203061_2
        Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 4 of 9




disprove any element of the instant cause of action. Accordingly, Ms. Johnson’s testimony is not

relevant and should not be permitted at trial as it is likely to confuse the issues and mislead the

jury.

               B.     Ms. Johnson’s proffered testimony is rife with inadmissible hearsay

        Pursuant to Federal Rule of Evidence 801(c), hearsay is defined as a statement that 1) the

declarant does not make while testifying at the current trial or hearing; and 2) a party offers in

evidence to prove the truth of the matter asserted in the statement. Double hearsay, also known

as “hearsay within hearsay,” is inadmissible unless “each part of the combined statements

conforms with an exception to the rule [against hearsay].” Fed. R. Evid. 805; Lexpath Techs.

Holdings, Inc. v. Welch, 744 F. App'x 74, 81 (3d Cir. 2018) (finding that to be admissible,

double hearsay can “only be admitted if each statement fit into a hearsay exception.”)

        Ms. Johnson’s testimony in large part provides commentary on inadmissible double

hearsay evidence, as she plans to opine on medical records that document conversations to which

she was not a party. As demonstrated in her declaration, Ms. Johnson purports to offer testimony

regarding a medical record which details a conversation between K’s primary care physician,

Gilda Johnson, and the police, to which Ms. Johnson was not even a party. [ECF 73 at p.67, ¶7.]

Similarly, Ms. Johnson purports to testify about another medical record which documents a

conversation between, her supervisor, Paula Ward, and a CHOP social worker. [ECF 73 at p.68-

9, ¶14-15]. Again, Ms. Johnson was not a party to this conversation. This testimony is not based

on Ms. Johnson’s personal knowledge, and instead relies exclusively on double hearsay where

none of the hearsay exceptions of F.R.E. 803 or 804 are applicable. As such, Ms. Johnson’s

testimony is not admissible.




                                                4
122203061_2
        Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 5 of 9




                  C.       The Witness is Not a Designated Expert

        Any characterization by Ms. Johnson of K’s hospitalization is inappropriate expert

testimony, particularly her statement that she did not “understand the necessity of K’s

hospitalization.”       [ECF 73 at p.69, ¶15.]    A fundamental requirement with respect to any

witnesses who are to provide expert testimony is that they provide in advance an expert report

which fairly puts parties on notice of the opinions they intend to offer at trial. Indeed, pursuant

to Federal Rule of Civil Procedure 26, disclosure of expert witnesses must be accompanied by a

written report.        See F.R.C.P 26(a)(2).   Pursuant to Rule 37 of the Federal Rules of Civil

Procedure, the failure to disclose the information or identify a witness as required by Rule 26(a)

or (e) results in the witness being excluded from providing evidence on a motion or at a hearing,

unless “the failure is substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); Kotes v.

Super Fresh Food Markets, Inc., 157 F.R.D. 18, 19 (E.D. Pa. 1994). Further, “[c]ourts may

preclude testimony for parties who have failed to obey a scheduling or pretrial order.” Kotes,

157 F.R.D. at 19, citing Fed.R.Civ.P. 16(f), 37(b)(2)(B).

        Certain portions of Ms. Johnson’s testimony clearly veer into the territory of an expert

witness. Indeed, in her declaration, Ms. Johnson offers her opinion on the propriety of K’s

hospitalization, stating that she “did not understand the necessity of K’s hospitalization” despite

not having any first-hand knowledge of the facts. Ms. Johnson is not qualified to testify about

the “necessity of K’s hospitalization,” nor has Plaintiff adhered to the rules necessary to present

Ms. Johnson as an expert on such an issue. Accordingly, Ms. Johnson should not be permitted to

offer expert testimony or opinion on an issue of which she has no relevant first-hand knowledge.

See Walker v. Mankey, No. 2:14-CV-01504-LPL, 2018 WL 10230906, at *2 (W.D. Pa. Oct. 30,

2018) (quoting Teen-Ed, Inc. v. Kimball Int'l, Inc., 620 F.2d 399, 404 (3d Cir. 1980) (“The

essential difference between opinion evidence which is not that of expert witness and opinion

                                                   5
122203061_2
        Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 6 of 9




evidence by qualified expert is that latter may answer hypothetical questions and thus testify not

only from the facts or data perceived by him but also from what is made known to him at or

before hearing.”).

        Ms. Johnson is similarly not qualified to offer lay opinion testimony. Federal Rule of

Evidence 701 requires that a lay opinion witness have a reasonable basis grounded either in

experience or specialized knowledge for arriving at the opinion that he or she expresses. See

Eichorn v. AT&T Corp., 484 F.3d 644, 649 (3d Cir. 2007) (upholding the exclusion of a witness

who had no personal knowledge of the underlying facts and no relevant experience or training).

Because Ms. Johnson admittedly has no first-hand knowledge of K’s hospitalization or the

reasons therefore, nor does she have any particular training or experience that would make her

opinion on the matter appropriate, her testimony should be precluded.

               D.     The Probative Value Of Ms. Johnson’s Testimony Is Outweighed By
                      Its Danger Of Undue Prejudice

        Federal Rule of Evidence 403 provides that “[t]he court may exclude relevant evidence if

its probative value is substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.”      Thus, even if Ms. Johnson’s testimony were

marginally relevant in some respect, its minimal probative value would be substantially

outweighed by the danger of unfair prejudice to Defendants. See Old Chief v. U.S., 519 U.S. 172,

175 (1997).

        Whether evidence is unduly prejudicial pursuant to Rule 403 is a question of law

determined by reference to the underlying substantive legal doctrine. See Dewyer v. Temple

Univ., 89 Fed. Appx. 811, 815 (3d Cir. 2004) (“Determinations of relevancy and the exclusion of

evidence are generally committed to the broad discretion of the District Court.”); accord 2 JACK


                                                6
122203061_2
        Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 7 of 9




B. WEINSTEIN & MARGARET A. BERGER, WEINSTEIN’S FEDERAL EVIDENCE

§401.04[3][b] (Joseph M. McLaughlin ed., 2d ed. 2010) (“Whether a fact is of consequence is

determined not only by the rules of evidence but also by substantive law as well.”).

        Because of Ms. Johnson’s position as a social worker with DHS, a position of trust and

authority, her testimony will likely focus on the emotional and physical harm suffered by K (who

is not a party to this lawsuit) prior to her hospitalization at CHOP, which is likely to arouse the

jury’s sympathies in favor of the Plaintiff and her late daughter. This could lead the jury to base

its decision on something other than the relevant evidence in support of the actual elements of

the Plaintiff’s claim. As discussed above, Ms. Johnson has no such relevant testimony to offer.

Ms. Johnson’s opinions regarding Plaintiff and her daughter are highly prejudicial with no

probative value.

        Likewise, Ms. Johnson’s proffered testimony about K’s hospitalization – that she “did not

understand the necessity of K’s hospitalization” – is based on second-hand information from

Plaintiff and/or K’s medical records and does not tend to prove or disprove any element of the

instant cause of action. Instead, it would confuse and mislead the jury. As such, this Court

should preclude Ms. Johnson from testifying. Ms. Johnson’s testimony, which has no probative

value, would prejudice the defense, and delay trial should be excluded.




                                                7
122203061_2
         Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 8 of 9




 III.    CONCLUSION

         For the foregoing reasons, Defendants respectfully request that the Court grant its motion

 in limine and exclude the testimony of Janeé Johnson in its entirety.

                                              Respectfully submitted,

Dated: April 13, 2021                         /s/ Patrick M. Harrington
                                              Danielle Goebel, Esq.
                                              Patrick M. Harrington, Esq.
                                              DILWORTH PAXSON LLP
                                              1500 Market Street, 1500E
                                              Philadelphia, PA 19102
                                              Tel: 215-575-7000
                                              Attorneys for Defendants




                                                 8
 122203061_2
         Case 2:18-cv-02880-NIQA Document 128-1 Filed 04/13/21 Page 9 of 9




                                   CERTIFICATE OF SERVICE

         I, Patrick Harrington, do hereby certify that on this date I caused a true and correct copy

 of the foregoing Motion in limine to be served by the Court’s ECF system to all counsel and

 unrepresented parties of record

Dated: April 13, 2021                          /s/ Patrick M. Harrington
                                               Patrick M. Harrington, Esq.
                                               Danielle Goebel, Esq.
                                               DILWORTH PAXSON LLP
                                               1500 Market Street, 1500E
                                               Philadelphia, PA 19102
                                               Tel: 215-575-7000
                                               Attorneys for Defendants




 122203061_2
